Case 1:20-cv-02610-PKC Document 61 Filed 05/12/21 Page 1 of 1

 

THE City oF New YORK

JAMES £. JOHNSON LAW DEPARTMENT PETER W. BROCKER
Corporation Counsel 100 CHURCH STREET Assistant Corporation Counsel
NEW YORK, NY 10007 Phone: (212) 356-2332
Fax: (212) 356-3509
pbrocker@law.nyc.gov
May 12, 2021
BY ECF

Applicat:
Hon. P. Kevin Castel, U.S.D.J. Pplication Grantey.

United States District Court

Southem District of New York So Ordered:
500 Pearl Street

New York, NY 10007

Re: Kevin Monahan, et al. v. City of New York,
20 Civ. 2610 (PEC)

 

Your Honor:

I am the attomey assigned to the defense of the above-referenced matter, and I write to
respectfully request an extension of time from May 19, 2021 to June 2, 2021 for defendant to file
its motion for summary judgment and opposition to plaintiffs’ partial motion for summary
judgment. This is defendant’s first request for an extension and plaintiffs consent to this request.

Defense counsel in this matter has worked diligently to prepare these motions for
submission. However, due to the confluence of summary judgment motion practice in another
matter (Curtis McDaniel vy. City of New York, et al., 19 Civ. 8375 (AJN) (RWL)) and the
continued delays occasioned by remote working due to the ongoing Covid-19 public health
emergency, which has limited counsel’s access to the video evidence in this matter, an extension
of time is needed to effectively prepare these motions.

l Accordingly, defendant respectfully requests an extension of time from May 19, 2021
until June 2, 2020 for defendant to file its motion for summary judgment and opposition to

plaintiff’s partial motion for summary judgment. |

Respectfully submitted,

Ritz Ve Booher of

Peter W. Brocker, Esq.

Assistant Corporation Counsel
ce: All counsel of record (via ECF)

 
